DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 10/12/2021.
Claims 1-25 are pending.

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 05/10/2021 is acknowledged.
Claims 4-10, 14-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 
Claims 1-3, 11-13 are examined.

Response to Arguments
Applicant's arguments on the 35 U.S.C. 102 rejection have been fully considered but are moot in view of new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 11-12 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Segal et al. (US 2019/0020853) in view of Vanslette et al. (US 2011/0010623, “Vanslette”).

For claim 1, Segal discloses a method for creating a multimedia project at a swarm interface device (fig. 3, origin device 104), the method comprising: 
providing a first set of multimedia content to a swarm comprising a plurality of swarm members ([0030], [0095], receiving a live video feed from a presenter at the origin device shared to a group of participants or devices), wherein the plurality of swarm members comprises a plurality of swarm sources ([0031], each participant/ device has its own feed and multimedia content); 
receiving a second set of multimedia content from the plurality of swarm sources ([0031], each participant/ device has its own feed and multimedia content, fig 11B, presenter/user 1 and participant/user 2); and 
editing multimedia content to create a multimedia project comprising at least one piece of multimedia content from the first set of multimedia content and at least one presenter’s content and participants’ contents are combined into a composite video of a session, [0085], the session can be saved, read as a project).
Segal does not disclose: at least one piece of multimedia content from the first set of multimedia content and at least one piece of multimedia content from the second set of multimedia content aligned along a single project timeline viewable on the swarm interface device.
Vanslette discloses: at least one piece of multimedia content from the first set of multimedia content and at least one piece of multimedia content from the second set of multimedia content aligned along a single project timeline viewable on the swarm interface device (fig. 7, [0024], [0027], multiple feeds synchronized to a single timeline displayed on a user interface).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Vanslette’s teachings of displaying synchronized views to a timeline to Segal’s teachings. One would have been motivated to do so to provide the capability of selecting between a number of different cameras which may have recorded this event from different angles, distances, or resolutions (Vanslette, [0035])

For claim 2, Segal discloses the multimedia project is a live stream ([0095],  a live stream); and editing multimedia content comprises: providing streamed live content captured at the swarm interface device as part of the live stream; and providing streamed live content received from at least one of the plurality of swarm sources as part of the live stream (fig. 11B, [0031], [0032], [0070], presenter’s content and participants’ contents are combined into a composite video of a session and presented to all participants).
Segal does not disclose: a piece of multimedia content from either the first or second set of multimedia content bears a timestamp; and arranging the piece of multimedia content bearing a timestamp alongside another piece of multimedia content bearing another timestamp on the single project timeline: and combining the arranged pieces of multimedia content into a multimedia project.
Vanslette discloses a piece of multimedia content from either the first or second set of multimedia content bears a timestamp; and arranging the piece of multimedia content bearing a timestamp alongside another piece of multimedia content bearing another timestamp on the single project timeline: and combining the arranged pieces of multimedia content into a multimedia project (fig. 7, [0024], [0027], each feed shown is synchronized at the timestamp of 4/6/2009 at 4:46:19 PM)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Vanslette’s teachings of displaying synchronized views to a timeline to Segal’s teachings. One would have been motivated to do so to provide the capability of selecting between a number of different cameras which may have recorded this event from different angles, distances, or resolutions (Vanslette, [0035])

Claims 11-12 are rejected for the same rationale in claims 1-2. See Segal, fig. 2 for a non-transitory machine readable medium (fig. 2, mass storage).

Claim(s) 3, 13 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Segal-Vanslette in view of Wei (US 2017/0155927).

For claims 3, 13, Segal-Vanslette discloses providing the first set of multimedia content comprises streaming live content captured at the swarm interface device to a swarm member of the plurality of swarm members (Segal, fig. 11B, [0031], [0032], [0070], presenter’s content and participants’ contents are combined into a composite video of a session and presented to all participants), wherein streaming the live content comprises transmitting the stream over a peer-to-peer network (Segal, [0067], [0119], fig. 17B, peer-to-peer teleconferencing).
Segal-Vanslette does not disclose streaming over a local peer-to-peer network.
Wei discloses streaming over a local peer-to-peer network ([0053], fig. 8).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Wei’s teachings of local P2P streaming to Segal-Vanslette’s teachings in order to simply adapt Segal-Vanslette’s teachings to a known environment of local P2P for video producing or streaming to take advantage of its high data transmission speed (Wei, [0038]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/HIEU T HOANG/Primary Examiner, Art Unit 2452